Case 0:19-cv-61141-BB Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                   CASE NO.

 MARILYN ADAMS,
 a Florida resident,

        Plaintiff,
 v.

 PARADISE CRUISE OPERATOR, LTD., INC.
 AND BAHAMAS PARADISE CRUISE
 LINE, LLC, a Florida limited liability
 company,

        Defendant.

 ______________________________________/


                                                COMPLAINT

        Plaintiff, MARILYN ADAMS, a Florida citizen and resident files this Complaint against

 Defendant BAHAMAS PARADISE CRUISE LINE, LLC, a Florida limited liability company

 with its principal place of business in Florida, and alleges:

                                   JURISDICTION, VENUE AND PARTIES

        1.         This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.

        2.         Plaintiff, MARILYN ADAMS, is sui juris and is a permanent resident and citizen

 of the Florida.

        3.         Defendant BAHAMAS PARADISE CRUISE LINE, LLC is Florida limited

 liability company with its principal place of business in Broward County, Florida. For federal

 jurisdictional purposes, BAHAMAS PARADISE CRUISE LINE, LLC is a citizen of Florida.




                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 0:19-cv-61141-BB Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 6



 Marilyn Adams v. Bahamas Paradise Cruise Line, LLC

        4.        This court has subject matter jurisdiction in admiralty pursuant to Title 28,

 Section 1333, United States Code, and Rule 9 (h) of the Federal Rules of Civil Procedure.


        5.        At all material times, the Defendant has had its principal place of business in

 Florida and has conducted ongoing substantial and not isolated business activities in Broward

 County, Florida, creating continuous and systematic contacts with the State of Florida, such as

 operating maritime cruise vessels for paying passengers, including the Plaintiff, so that in

 personam jurisdiction exists in the United States District Court for the Southern District of

 Florida.


        6.        In the operative ticket contract, the Defendant requires fare paying passengers

 such as the Plaintiff to bring any lawsuit against Defendant arising out of injuries or events

 occurring on the cruise voyage in this federal judicial district.


        7.        The Defendant's principal place of business is located in Broward County Florida.

 Accordingly, venue is proper in this Court.

        8.        Plaintiff has complied with all conditions precedent to bringing this action

 including providing the Defendant a timely written notice of claim as required by the ticket

 contract. (See Exhibit 1 attached).

                                LIABILITY AND DAMAGE ALLEGATIONS

        9.        At all material times, the Defendant was engaged in the business of operating

 maritime cruise vessels for fare paying passengers and for this purpose operated, among other

 vessels, the M/S "GRAND CELEBRATION."




                                                        2
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 0:19-cv-61141-BB Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 6



 Marilyn Adams v. Bahamas Paradise Cruise Line, LLC

        10.        At all material times, the Plaintiff was a fare-paying passenger on board the M/S

 GRAND CELEBRATION and in that capacity was lawfully present on board the vessel.

        11.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to warn of or correct dangerous conditions which it had created or of which

 it actually knew or should have known in the exercise of reasonable care.

        12.        On or about June 15, 2018, while the Plaintiff was lawfully on board the M/S

 GRAND CELEBRATION as a fare paying passenger, she slipped and fell after exiting the

 shower due to the bathroom floor flooding. Plaintiff later discovered the flooded bathroom floor

 was due to rotted baseboards in the shower, causing the shower to leak into the bathroom.

        13.        At all material times including the time referenced in the preceding paragraph, the

 baseboards of the shower in the bathroom where the Plaintiff fell were in an area reserved for

 fare paying passengers and in a condition dangerous to passengers, including the Plaintiff, due

 to their causing water to flood the bathroom and therefore the bathroom floor to be wet and

 slippery.

        14.        At all material times, the Defendant either knew or should have known of the

 dangerous condition, or in the exercise of reasonable care should have known of the condition

 because it was in an area reserved for passengers or due to the length of time it had existed and

 Defendant owed a duty to Plaintiff to warn of the dangerous conditions and to timely remedy the

 dangerous condition.

        15.        Notwithstanding Defendant’s actual or constructive knowledge, or creation of the

 dangerous condition, the Defendant failed before the time of the Plaintiff's fall either to correct


                                                         3
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 0:19-cv-61141-BB Document 1 Entered on FLSD Docket 05/03/2019 Page 4 of 6



 Marilyn Adams v. Bahamas Paradise Cruise Line, LLC

 the condition, or to take reasonable steps to warn passengers adequately of the condition. The

 Defendant thereby failed to exercise reasonable care for the safety of its passengers including the

 Plaintiff and was thereby negligent.

        16.        The Defendant's specific negligent acts or omissions consist of one or more of the

 following:

        a.         Failing to maintain the guest showers and bathrooms at and near the location

                   where Plaintiff fell in a reasonably safe condition;

        b.         Failing to inspect the showers in the stateroom at and near the location where

                   Plaintiff fell for leaks, rot, erosion, water damage, and/or other damage;

        c.         Failing to use safe flooring material, mats, and other non-slip materials in the

                   stateroom shower where Plaintiff fell;

        d.         Failing to conduct sufficiently frequent routine inspections of the area where

                   Plaintiff fell for leaks, rot, erosion, water damage, and/or other damage;

        e.         Failing to establish, implement, or enforce necessary policies and procedures

                   regarding maintenance of the stateroom shower where Plaintiff fell;

        f.         Failing to warn Plaintiff that the area where she fell was wet, slippery, dangerous

                   and/or leaking, rotted, eroded, and/or damaged;

        g.         Failing timely to correct the dangerous condition in the bathroom where Plaintiff

                   fell;

        h.         Failing to warn;

        i.         Failing otherwise to exercise reasonable care in managing the stateroom

                   bathrooms of the subject vessel;


                                                         4
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 0:19-cv-61141-BB Document 1 Entered on FLSD Docket 05/03/2019 Page 5 of 6



 Marilyn Adams v. Bahamas Paradise Cruise Line, LLC

        j.         Additional acts of negligence not yet discovered.

        17.        As a direct and proximate result of one or more acts described above and hence of

 the Defendant's negligence, the Plaintiff was injured in and about her body and extremities,

 suffered pain therefrom, sustained mental anguish, sustained disfigurement, disability,

 aggravation of preexisting injuries, and the inability to lead a normal life. The Plaintiff lost

 wages in the past and has a future loss of earnings capacity. Furthermore, she incurred medical,

 hospital, and other out of pocket and health care expenses, both in the past and in the future, as a

 result of her injuries. These damages are permanent or continuing in their nature and the

 Plaintiff will continue to sustain and incur these damages in the future.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                                           DEMAND FOR JURY TRIAL

        The Plaintiff hereby demands trial by jury of all issues so triable as of right.

        Executed this 3rd day of May, 2019.




                                                      s/NICHOLAS I. GERSON
                                                      NICHOLAS I. GERSON
                                                      Florida Bar No. 0020899
                                                      ngerson@gslawusa.com
                                                      filing@gslawusa.com
                                                      cbenedi@gslawusa.com
                                                      PHILIP M. GERSON
                                                      Florida Bar No. 127290
                                                      pgerson@gslawusa.com
                                                      EDWARD S. SCHWARTZ
                                                      Florida Bar No. 346721
                                                      eschwartz@gslawusa.com

                                                         5
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 0:19-cv-61141-BB Document 1 Entered on FLSD Docket 05/03/2019 Page 6 of 6



 Marilyn Adams v. Bahamas Paradise Cruise Line, LLC

                                                  DAVID MARKEL
                                                  Florida Bar No. 78306
                                                  dmarkel@gslawusa.com
                                                  GERSON & SCHWARTZ, P.A.
                                                  Attorneys for Plaintiff
                                                  1980 Coral Way
                                                  Miami, FL 33145-2624
                                                  Telephone:     (305) 371-6000
                                                  Facsimile:     (305) 371-5749




                                                     6
                GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
          Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                        www.injuryattorneyfla.com
